DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
SCANNING MODULE AND SCANNER INCLUDING THE SCANNING MODULE WITH A SCANNING CHANNEL OBLIQUELY SLANTED FORMED BETWEEN A DOWNWARD SLANTED SCANNING GLASS AND LOWER SURFACE OF THE SCANNER.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Hamaguchi (JP Pub 2015-195475 (Pub date: 11/5/2015)).

Re claim 1: Hamaguchi teaches a scanning module mounted in a scanner, comprising: 
a feed-in channel (e.g. this is the path (145A) leading into the scanning device glass area where the document is scanned, which is shown in figure 5 below and taught in ¶ [66] and [67].); 

[0066] As shown in FIGS. 4, 5 and 8, the second cover member 140 has a fifth guide surface 145A on the left side of the opening 140H. The fifth guide surface 145A is curved so as to draw an arc that changes from downward to right while having a space with the lower curved surface 126 of the second chute member 120, and reaches the opening 140H.

[0067] The fifth guide surface 145A defines the lower portion of the curved path PC1. The fifth guide surface 145A extends so as to be in contact with the second surface SH2 of the sheet SH conveyed along the lower portion of the curved path PC1, and the first slope of the lower portion of the curved path PC1 and the lower path PB1. In the part PB11, the sheet SH is guided from the left side and the lower side.


    PNG
    media_image1.png
    1354
    1087
    media_image1.png
    Greyscale

a scan channel arranged at a downstream end of the feed-in channel and connected with the feed-in channel (e.g. below the glass area (83) is the scanning channel arranged downstream from the feed-in area of the sheet.  These areas are connected, which is shown in figure 5 above and taught in ¶ [51].); 

[0051] The reading surface 83 A of the 3 platen glass 83 slants downward along the 1 inclined portion PB 11. The reading surface 

a fixing frame disposed above the scan channel, the fixing frame cooperating with the scan channel (e.g. the reading sensor holding portion is disposed above the scanning area and is fixed to hold the reading sensor, which is element (129) in figure 4 and taught in ¶ [50].), 

[0050] As shown in FIGS. 4 and 5, the 2 chute member 120 has a reading sensor holding portion 129. The read sensor holding portion 129 is recessed from the 2 guide surface 122 toward the upper side and the right side, I. e., toward the side of the upper path PA 1. The reading sensor holding unit 129 holds the reading sensor 3 A therein. The read sensor holding unit 129 is closed by a 3 platen glass 83.

a bottom of the fixing frame having an accommodating space, a mouth of the accommodating space being disposed towards an oblique direction, the oblique direction being disposed towards the feed-in channel, the scan channel being an oblique channel slantwise extending downward and towards a downstream direction (e.g. Different areas can be considered the accommodating space.  The inner wall surface area 170 can be considered as a fixing frame containing an accommodating portion.  This area faces the slant angle of the scanning channel area, which is seen in figure 4 and taught in ¶ [76], [77] and [80].  The bottom section is disposed toward the feeding area in order to receive the document coming downstream.  In addition, the reading sensor holding portion itself can be considered as a portion fixed to the frame.  

[0072] More specifically, the guide portion 160 has a plurality of ribs 169. Each of the ribs 169 is disposed at a portion on the left side of the 2 platen glass 82 in the frame body 8 W in the front-rear direction. Each rib 169 protrudes upward and extends in the left-right direction. The upper end edge 169 D of each rib 169 has the highest left end side, and slopes downward toward the right so that the right end side reaches the reading surface 82 A.[0073]As shown in FIG. 5 and FIG. 8, when the opening portion 9 is in the closed position, each of the ribs 169 of the guide portion 160 passes through the opening 140 H, and the upper end edge 169 D of each rib 169 is opposed to the 2 guide surface 122 of the 2 chute member 120 from the lower side. The guide portion 160 forms a 6 guide surface 166 which guides the sheet SH by an upper edge 169 D of each of the ribs 169. The 6 guide surface 166 is an example of a "guide surface" of the present invention.

[0076] As shown in FIG. 5, FIG. 6, FIG. 8, FIG. 10 and FIG. 11, an inner wall surface 170 is formed by a side edge inclined leftward from the left end of the upper end edge 169 D of each rib 169 toward the left. The inner wall surface 170 extends in the front-rear direction while being discontinuous between the ribs 169.[0077] A housing portion 170 is formed in the guide portion 160. The housing 170 is a space defined on the left side of the inner wall surface 170 and is recessed downward from the 6 guide surface 166. With the opening / closing portion 9 in the closed 

[0080] As shown in FIG. 5, FIG. 6, and FIG. 10, the 1 pressing member 101 is detachably disposed in the housing portion 170. More specifically, by fitting the shaft portions 180 A of the holding portions 180 and 180 shown in FIG. 11 into the opposite ends of the 1 pressing member 101, the 1 pressing member 101 is held in the accommodating portion 170. On the other hand, by deforming at least one of the holding portions 180 and 180 and removing the shaft portion 180 A from both end portions of the 1 pressing member 101, the 1 pressing member 101 can be removed from the holding portions 180 and 180.

a scanning glass mounted in the mouth of the accommodating space and covering the accommodating space, the scanning glass being disposed to a top of the scan channel, the scan channel and the scanning glass being disposed as inclined statues (e.g. the opening at the bottom of the reading sensor holding portion is a glass that covers the bottom of the area, or the glass covers the top of the pressing member area.  In either case, the scanning glass is on the top of the scanning channel where both the channel and the glass are at a slant, which is seen in figure 4 and taught in ¶ [51] above.).  

Re claim 2: The teachings of Hamaguchi are applied to claim 1 above.
Hamaguchi teaches the scanning module as claimed in claim 1, wherein an inclined bottom surface of the scanning glass is located above and spaced from a lower surface of the scanner, the scan channel is formed between the inclined bottom surface of the scanning glass and the lower surface of the scanner (e.g. the slanted glass is located above the lower surface of the scanner that accommodates the pressing member, 

[0080] As shown in FIG. 5, FIG. 6, and FIG. 10, the 1 pressing member 101 is detachably disposed in the housing portion 170. More specifically, by fitting the shaft portions 180 A of the holding portions 180 and 180 shown in FIG. 11 into the opposite ends of the 1 pressing member 101, the 1 pressing member 101 is held in the accommodating portion 170. On the other hand, by deforming at least one of the holding portions 180 and 180 and removing the shaft portion 180 A from both end portions of the 1 pressing member 101, the 1 pressing member 101 can be removed from the holding portions 180 and 180.


Re claim 4: Hamaguchi teaches a scanning module mounted in a scanner, comprising: 
a feed-in channel (e.g. this is the path (145A) leading into the scanning device glass area where the document is scanned, which is shown in figure 5 below and taught in ¶ [66] and [67] above.); 
a fixing frame, a bottom of the fixing frame having an accommodating space, a mouth of the accommodating space being disposed towards an oblique direction, the oblique direction being disposed towards the feed-in channel (e.g. In addition, the reading sensor holding portion itself can be considered as a portion fixed to the frame.  The bottom of the reading sensor holding portion has a space for the sensor and the opening of the reading sensor holding portion faces towards the slanted scanning channel area where the document is scanned.  The scanning area is slanted downward toward the downstream direction, which is seen in figure 4 at element 166 or 169 and 
a scanning glass mounted in the mouth of the accommodating space and covering the accommodating space, an inclined bottom surface of the scanning glass being located above and spaced from an inclined lower surface of the scanner (e.g. the scanning glass is mounted in the reading sensor holding portion and covers the opening to this portion.  The scanning glass is inclined and located above the scanning channel area and the bottom of the scanner that contains the pressing member, which is illustrated in figure 4 above and taught in ¶ [72], [73], [76], [77] and [80] above.); and 
a scan channel arranged at a downstream end of the feed-in channel and connected with the feed-in channel, the scan channel being formed between the inclined bottom surface of the scanning glass and the inclined lower surface of the scanner, the scan channel being an oblique channel slantwise extending downward and towards a downstream direction (e.g. the scanning channel or path is arranged downstream from the feeding area of the sheet, which is seen in figure 4.  The scanning channel or area is located between the platen glass that is inclined and the lower surface of the pressing member that is inclined on the lower part of the scanner, which is taught in [76], [77] and [80] above and illustrated in figure 4.  The scanning area is slanted downward toward the downstream direction.).  

Re claim 5: The teachings of Hamaguchi are applied to claim 4 above.


[0058] As shown in FIG. 4, FIG. 5, and FIG. 7, the lower surface of the 2 chute member 120 inclines upward from the right side to the right side of the flat surface 102 F of the 2 pressing member 102. The 2 chute member 120 defines, by its lower surface, a 3 guide surface 123 defining a 12 inclined portion PB 2 of the lower path PB 1. The 3 guide surface 123 extends so as to be able to abut on the 1 surface SH 2 of the sheet SH that is conveyed through the 12 inclined portion PB 1, and guides the sheet SH from above at the 2 inclined portion PB 12.

[0104] The discharge roller 48 and the pinch roller 48 P are disposed at positions facing the discharge tray 92 at the right end side of the 12 inclined portion PB 2 of the lower path PB 1. The discharge roller 48 is located on the side of the 3 guide surface 123, and the pinch roller 48 P is located on the side of the 5 guide surface 145 B. The discharge roller 48 and the pinch roller 48 P nip the sheet SH that has passed over the reading surface 82 A, and discharge the sheet SH to the discharge tray 92.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Ishida (US Pub 2015/0249762).

Re claim 3: The teachings of Hamaguchi are applied to claim 1 above. 
Hamaguchi teaches the scanning module as claimed in claim 1, wherein the accommodating space is equipped with a plurality of photoelectricity sensors (e.g. the invention teaches a plurality of light receiving elements, which is taught in ¶ [31].).  

[0031] The reading sensor 3 A is an example of a "1 reading unit" of the present invention. The reading sensor 3 B is an example of the "2 reading unit" of the present invention. As the reading sensor 3 A, 3 B, a CIS ( Contact Image Sensor ) or a CCD ( Charge Coupled Device ) is provided.A known image reading sensor such as) is employed. As shown in FIG. 3, the reading sensor 3 B extends in the front-rear direction, and a plurality of light receiving elements (not shown) are arranged on the upper surface side of the reading sensor 32 B.


However, this is well known in the art as evidenced by Ishida.  Similar to the primary reference, Ishida discloses a scanner element with a plurality of elements used for reading an image (same field of endeavor or reasonably pertinent to the problem).    
Ishida teaches wherein the accommodating space is equipped with a plurality of light emitters (e.g. the image reader unit contains a LED array, which is taught in ¶ [106].).

[0106] A image reader unit includes: a platen such as a second contact glass 155 to place an document MS; a light source including a plurality of split light sources such as respective blocks of an LED array 152a aligned in a main scanning direction along a surface of the platen, and the plurality of split light sources of the LED array 152a emitting light beams toward a surface of the document on the platen; a movable exposure unit 152 moving in a sub-scanning direction perpendicular to the main scanning direction while obtaining a reflected light reflected from the surface of the document; an image sensor such as a CCD 153 to scan an image of the document by receiving the reflected light; a control means such as a reader processor 170 to identify a length of the document MS in the main scanning direction based on the received light quantity from the image sensor (CCD 153) obtained by activating fewer than all of the plurality of split light sources. In a length identifying process, the reader processor 170 causes, while moving the movable exposure unit 152 in the sub-scanning direction, only the split light sources necessary for identifying the length of the document MS in the main scanning direction to light simultaneously or at a periodic interval among all the split light sources; in a lighting and light-receiving process, such as a process S1, the reader processor 170 causes the CCD 153 to obtain received light quantity as to a lit split light source, and in the length identifying process, such as a process S2, identifies the length based on each received light quantity.

	Therefore, in view of Ishida, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the accommodating space is equipped with a plurality of light emitters, incorporated in the device of Hamaguchi, in order to have an array of lights for scanning a document, which contribute to identifying the length of the document in a correct manner (as stated in Ishida ¶ [106] and [107]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamahashi teaches a platen area that is slanted while accommodating a document for scanning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672